DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-17, and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The Milwaukee Cylinder White Paper – Using Hydraulic Cylinders in High Temperature Environments; herein referred to as: “The White Paper”.
In regard to claim 8, The White Paper discloses a hydraulic motor (a hydraulic cylinder being a linear motor) for driving a liquid end of a pump system (capable of directly driving a linear pump or a rotor pump via a linear-rotary linkage), the hydraulic motor comprising:
an inner housing (see the annotated image below taken from The White Paper) having an outer surface (the surface of the inner housing facing the coolant jacket);
a mechanical actuator (the hydraulic piston) disposed in the inner housing (see the annotated image below);
a coolant jacket surrounding at least a portion of the outer surface of the inner housing (see the annotated image below); and
an inlet port and an outlet port (see the annotated image below) in flow communication with the mechanical actuator (see “OIL” flow arrows) and accessible from outside the coolant jacket (see the annotated image below).

    PNG
    media_image1.png
    923
    852
    media_image1.png
    Greyscale


In regard to claim 9, The White Paper discloses the motor of claim 8, 
wherein the coolant jacket comprises an inlet and an outlet (see the image above and the “in” arrow labeled “COOLANT” and the “out” arrow labeled “COOLANT”), and 
wherein the inlet and the outlet are configured to (considered as capable of) connect to a tank to circulate water between the tank and inside the coolant jacket.
See the directional arrows passing through the “COOLANT” ports, showing the circulation inside the coolant jacket.
See Page 3 of The White Paper, under “Water-Cooled Cylinder Options”, demonstrating that the coolant is water.
As coolant (water) is arriving from somewhere in the image annotated above, some location or element acting as a form of tank is inherently required; or at the very least demonstrates that the coolant jacket of The White Paper is capable of connecting (or configured to connect) to a tank.
In regard to claim 10, The White Paper discloses the motor of claim 8, further comprising:
a first pipe (the cylindrical passage extending “upwards” from the inlet port) extending from the inlet port and through (adjacent to and starting “below” and ending “above” the water jacket) the water jacket (see the annotated image below); and
a second pipe (the cylindrical passage extending “upwards” from the outlet port) extending from the outlet port and through the water jacket (see the annotated image above).
In regard to claim 11, The White Paper discloses the motor of Claim 10, further comprising:
a first connector configured to releasably couple the first pipe to a hydraulic supply line (the stepped opening at the “top” of the first pipe being considered to broadly be a connector, as it is a connecting interface; moreover, some form of connection must be present to allow for the flow of oil as shown in the image); and
a second connector configured to releasably couple the second pipe to a hydraulic return line (the stepped opening at the “top” of the second pipe being considered to broadly be a connector, as it is a connecting interface; moreover, some form of connection must be present to allow for the flow of oil as shown in the image).
In regard to claim 12, The White Paper discloses the motor of claim 8, further comprising a flange (a flange is visible bolted onto the “front” or “left side” of the motor in the image above) coupled to the inner housing (all elements of the motor being “coupled” together) and configured to be secured relative to the liquid end (the driving end of the motor) of the pump system.
In regard to claim 13, The White Paper discloses a hydraulic motor (a hydraulic cylinder being a linear motor) for driving a liquid end of a pump system (capable of directly driving a linear pump or a rotor pump via a linear-rotary linkage), the hydraulic motor comprising:
an inner housing (see the annotated image above) having an outer surface (the surface of the inner housing facing the coolant jacket);
a mechanical actuator (the hydraulic piston) disposed in the inner housing (see the annotated image above); and
a coolant jacket (see the annotated image above) surrounding at least a portion of the outer surface of the inner housing to define a volume between the inner housing and the coolant jacket (see the annotated image above).
In regard to claim 14, The White Paper discloses the motor of claim 13, wherein the volume is sized to circulate coolant within the coolant jacket (see the “COOLANT” arrow flowing in and the “COOLANT” arrow flowing out, in the figure above) so as to transfer heat from the inner housing to the coolant (see Page 3 of The White Paper, under “Water-Cooled Cylinder Options” (emphasis added): “Water-cooled cylinder designs provide a source of cooling water that absorbs the ambient heat energy and moves this energy away from the cylinder, protecting the cylinder components from exposure to high temperatures. Water cooling can be used as a jacket for the cylinder itself…”).
In regard to claim 15, The White Paper discloses the motor of claim 14, wherein the coolant is water (see Page 3 of The White Paper, under “Water-Cooled Cylinder Options”).
In regard to claim 16, The White Paper discloses the motor of claim 14, wherein the coolant jacket comprises an inlet and an outlet (see the image above and the “in” arrow labeled “COOLANT” and the “out” arrow labeled “COOLANT”), and wherein the coolant circulated within the coolant jacket enters the volume via the inlet and exits the volume via the outlet (see the direction of the above mentioned arrows).
In regard to claim 17, The White Paper discloses the motor of claim 16, wherein the inlet and the outlet are further configured to (considered as capable of) connect to a tank to circulate water between the tank and inside the coolant jacket.
See the directional arrows passing through the “COOLANT” ports, showing the circulation inside the coolant jacket.
As coolant is arriving from somewhere in the image annotated above, some location or element acting as a form of tank is inherently required; or at the very least demonstrates that the coolant jacket of The White Paper is capable of connecting (or configured to connect) to a tank.
In regard to claim 19, The White Paper discloses the motor of claim 13, wherein the hydraulic motor comprises an inlet and an outlet (labeled as “inlet port” and “outlet port” in the annotated image above), and wherein the inlet and the outlet are configured to (considered as capable of) provide a flow path (see the directional arrows passing through the “inlet port” and “outlet port”) for a working fluid (“OIL”) to flow between a reservoir and the hydraulic motor. 
As oil is arriving from somewhere in the image annotated above, some location or element acting as a form of reservoir is inherently required; or at the very least demonstrates that the coolant jacket of The White Paper is capable of connecting (or configured to connect) to a reservoir. 
Additionally, Examiner notes that The White Paper, on Page 2, discusses “properly sized” oil reservoirs, in general.
In regard to claim 20, The White Paper discloses a coolant jacket (see the annotated image above) for surrounding at least a portion of an inner housing (see the annotated image above) of a hydraulic motor (a hydraulic cylinder being a linear motor) to form a volume between the inner housing and an inside surface of the coolant jacket (of the “outside” jacket wall facing the inner housing), the hydraulic motor including a mechanical actuator (see the annotated image above) and being configured to drive a liquid end of a pump system (capable of directly driving a linear pump or a rotor pump via a linear-rotary linkage).
In regard to claim 21, The White Paper discloses the jacket of claim 20, wherein the coolant jacket is sized and shaped relative to the inner housing to circulate coolant within the coolant jacket (see the “COOLANT” arrow flowing in and the “COOLANT” arrow flowing out, in the figure above) so as to transfer heat from the inner housing to the coolant (see Page 3 of The White Paper, under “Water-Cooled Cylinder Options” (emphasis added): “Water-cooled cylinder designs provide a source of cooling water that absorbs the ambient heat energy and moves this energy away from the cylinder, protecting the cylinder components from exposure to high temperatures. Water cooling can be used as a jacket for the cylinder itself…”).
In regard to claim 22, The White Paper discloses the jacket of claim 20, wherein the volume is configured to (considered as capable of) be in flow communication with a tank to circulate the coolant between the tank and inside the coolant jacket.
See the directional arrows passing through the “COOLANT” ports, showing the circulation inside the coolant jacket.
As coolant is arriving from somewhere in the image annotated above, some location or element acting as a form of tank is inherently required; or at the very least demonstrates that the coolant jacket of The White Paper is capable of connecting (or configured to connect) to a tank.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over The Milwaukee Cylinder White Paper – Using Hydraulic Cylinders in High Temperature Environments; herein referred to as: “The White Paper”, alone, with Mettler et al. (US Pub No 2013/0272843) simply serving as an example.
In regard to claim 18, 
The White Paper discloses the motor of claim 13.
The White Paper does not positively disclose wherein the pump system comprises a centrifugal pump.
Firstly, Examiner notes, that the claim does not require that the centrifugal pump be driven by the motor. 
In other words, to meet the limitations of claim 18, a centrifugal pump must just simply be utilized in the same system as is the motor. Simply placing a motor and a pump in the same system (and not necessarily even be connected) is a very basic and obvious combination or prior art elements according to known methods to yield predictable results (MPEP 2141 III); and thus, would have been obvious to one of ordinary skill in the art at the time the invention was made.
Finally, only as information, and NOT relied on in the current rejection; Examiner notes Mettler (especially Paragraph 0003) which demonstrates that centrifugal pumps can be connected to linear elements to drive (and thus also capable of being driven by) them. Examiner also notes, that it is ubiquitously known throughout the art of internal combustion engines to convert linear motion to rotational motion, such as with crankshafts.

Allowable Subject Matter
Claims 1-7 appear to contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747